       Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLAIR DOUGLASS,

           Plaintiff,                    20cv1539
                                         LEAD CASE
                   v.

MASTERBUILT MANUFACTURING, LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1624
                                         MEMBER CASE
                   v.

ACER AMERICA CORPORATION,

            Defendant.
____________________________________



BLAIR DOUGLASS,

           Plaintiff,                    20cv1650
                                         MEMBER CASE
                   v.

CREATIVE GENIUS, LLC,

           Defendant.
       Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 2 of 7




BLAIR DOUGLASS,

           Plaintiff,                    20cv1680
                                         MEMBER CASE
                   v.

WELLPET LLC,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1681
                                         MEMBER CASE
                   v.

COALISION USA INC.,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1682
                                         MEMBER CASE
                   v.

AMB MEDIA, LLC,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1689
                                         MEMBER CASE
                   v.

NOMATIC, LLC,

           Defendant.




                                   -2-
        Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 3 of 7




BLAIR DOUGLASS,

            Plaintiff,                    20cv1696
                                          MEMBER CASE
                    v.

ZTE (USA) INC.,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    20cv1702
                                          MEMBER CASE
                    v.

SHARP ELECTRONICS CORPORATION,

            Defendant.

BLAIR DOUGLASS,

            Plaintiff,                    20cv1712
                                          MEMBER CASE
                    v.

ORACLE CORPORATION,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    20cv1713
                                          MEMBER CASE
                    v.

PORSCHE CARS NORTH AMERICA, INC.,

            Defendant.



                                    -3-
       Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 4 of 7




BLAIR DOUGLASS,

            Plaintiff,                   20cv1721
                                         MEMBER CASE
                     v.

HELIX SLEEP, INC.,

            Defendant.



BLAIR DOUGLASS,

            Plaintiff,                   20cv1722
                                         MEMBER CASE
                     v.

FRANKLIN/TEMPLETON
DISTRIBUTORS, INC.,

            Defendant.



BLAIR DOUGLASS,

            Plaintiff,                   20cv1738
                                         MEMBER CASE
                     v.

GREATS BRAND INC.,

            Defendant.

BLAIR DOUGLASS,

            Plaintiff,                   20cv1739
                                         MEMBER CASE
                     v.

ADORAMA, INC.,

            Defendant.


                                   -4-
       Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 5 of 7




BLAIR DOUGLASS,

           Plaintiff,                    20cv1757
                                         MEMBER CASE
                   v.

NEUROHACKER COLLECTIVE, LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1758
                                         MEMBER CASE
                   v.

FLEXIBLE JEWELRY LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1769
                                         MEMBER CASE
                   v.

NEW VENTURE HOLDINGS, L.L.C.,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1770
                                         MEMBER CASE
                   v.

ANTIQUE FARM HOUSE, INC.,

           Defendant.



                                   -5-
          Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 6 of 7




BLAIR DOUGLASS,

                Plaintiff,                             20cv1782
                                                       MEMBER CASE
                        v.

NATIONAL BUSINESS FURNITURE,

                Defendant.

                                             ORDER

       Given that motions pursuant to Federal Rule of Civil Procedure 12(b) are discouraged if

the pleading defect is curable by amendment, IT HEREBY IS ORDERED that the parties must

meet in person and confer prior to the filing of such a motion to determine whether it can be

avoided. The duty to meet in person and confer extends to parties appearing pro se. Consistent

with the foregoing, motions to dismiss must be accompanied by a certificate of the movant,

stating that the moving party has made good faith efforts to meet and confer with the

nonmovant(s) to determine whether the identified pleading deficiencies properly may be cured

by amendment.

       Motions to dismiss that do not contain the required certification will be summarily

denied. Furthermore, a non-moving party’s non-compliance with this Order, including

a failure to timely engage in the meet-and-confer process, may result in the assessment of

monetary and/or nonmonetary sanctions. Those sanctions may include, but are not limited

to, an assessment of attorney(s)’ fees and costs associated with the filing of the motion to

dismiss; and/or a denial of the non-movant’s subsequent request for leave to amend.

       In addition, the parties shall endeavor not to oppose motions to amend the pleadings that

are filed prior to the initial Case Management Conference, or within the time set forth in the

parties’ Rule 26(f) Report and/or the Court’s Rule 16 Case Management Order.

                                                -6-
          Case 2:20-cv-01539-AJS Document 6 Filed 11/23/20 Page 7 of 7




       Finally, IT IS ORDERED that: (1) as soon as is practicable, Plaintiff(s) promptly shall

serve a copy of this Order upon Defendant(s); (2) all counsel and unrepresented parties must

read, know and understand the Local Rules of this Court (see web page at:

http://www.pawd.uscourts.gov/court-info/local-rules-and-orders/local-rules); and (3) all counsel

and unrepresented parties must familiarize themselves with the undersigned’s Practices and

Procedures (see web page at http://www.pawd.uscourts.gov/content/arthur-j-schwab-senior-

district-judge), and they will be held responsible for complying with the same.

       IT IS SO ORDERED.



                                     SO ORDERED, this 23rd day of November, 2020.

                                     s/ Arthur J. Schwab
                                     Arthur J. Schwab
                                     United States District Court Judge

cc: All ECF Counsel of Record




                                               -7-
